                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



MASS ENGINEERED DESIGN, INC.,                         Case No. 3:16-cv-1510-SI

               Plaintiff,                             OPINION AND ORDER

       v.

PLANAR SYSTEMS, INC.,

               Defendant.


Michael H. Simon, District Judge.

John J. Edmonds, Stephen F. Schlather, Shea N. Palavan, and Brandon G. Moore, COLLINS,
EDMONDS, SCHLATHER & TOWER, PLLC, 1616 South Voss Road, Suite 125, Houston, TX
77057; John Mansfield, HARRIS BRICKEN, 121 SW Morrison Street, Suite 400, Portland, OR
97204. Of Attorneys for Plaintiff.

Andrew T. Oliver, AMIN, TUROCY & WATSON, LLP, 160 West Santa Clara Street, Suite
975, San Jose, CA 95113; Jacob S. Gill, STOLL STOLL BERNE LOKTING & SHLACHTER,
PC, 209 SW Oak Street, Suite 500, Portland, OR 97204; Jenny W. Chen, CHEN IP LAW
GROUP, 7F, N0. 1, Alley 30, Lane 358, Rueiguang Road, Neihu District, Taipei City 114,
Taiwan (R.O.C.). Of Attorneys for Defendant.

       Before the Court is a request for an ongoing post-verdict royalty by Plaintiff, Mass

Engineered Design, Inc. (“Mass”), and a motion to strike an expert declaration filed in support of

that request filed by Defendant, Planar Systems, Inc. (“Planar”). For the reasons that follow, the

Court denies Planar’s motion to strike and sets the post-verdict royalty at 3.5 percent of sales of

infringing products.



PAGE 1 – OPINION AND ORDER
A. Motion to Strike

       Planar moves to strike the expert declaration of Walter Bratic filed on September 28,

2018. Planar argues that: (1) Mr. Bratic’s declaration is untimely because it contains opinions not

disclosed in his expert reports produced during expert discovery or discussed at trial;

(2) Mr. Bratic’s opinions are unreliable and otherwise problematic under Rule 702 of the Federal

Rules of Evidence and Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 595

(1993); and (3) Mr. Bratic’s opinions should be stricken because he failed to apportion damages

as required under patent law.

       1. Timeliness

       In 2014, Mass disclosed in its damages disclosure that it was going to request a post-

judgment royalty. Mass also stated in its trial brief filed July 2017 that it may be owed a post-

verdict royalty. Planar argues that these disclosures obligated Mass to submit with its expert

opinions relating to damages sought at trial any expert opinion supporting a post-verdict royalty,

and that Mass should have presented the post-verdict royalty evidence to the jury. Planar also

argues that it should have been permitted the opportunity to cross-examine Mass’s expert at trial

on his post-verdict royalty opinions. Planar is essentially arguing that Mass should have had the

jury determine Mass’s post-verdict royalty. That, however, is not what occurred at trial and Mass

was not required to have the jury make such a determination, nor is there a Seventh Amendment

right to a jury trial on post-verdict royalties. See Paice LLC v. Toyota Motor Corp., 504

F.3d 1293, 1316 (Fed. Cir. 2007) (“As such, the fact that monetary relief is at issue in this case

does not, standing alone, warrant a jury trial. Accordingly, Paice’s argument falls far short of

demonstrating that there was any Seventh Amendment violation in the proceedings below.”).

       As the Court has already noted, post-verdict royalties can be an equitable determination

made by the Court after a jury verdict, in lieu of an injunction under § 283. See, e.g., ECF 413

PAGE 2 – OPINION AND ORDER
at 11 (quoting Paice, 504 F.3d at 1314); see also XY, LLC v. Trans Ova Genetics, 890 F.3d 1282,

1289 (Fed. Cir. 2018) (noting that the post-verdict royalty was awarded by the district court “as

an equitable remedy for Trans Ova’s future infringement”); Whitserve, LLC v. Comput.

Packages, Inc., 694 F.3d 10, 35 (Fed. Cir. 2012) (“There are several types of relief for ongoing

infringement that a court can consider: (1) it can grant an injunction; (2) it can order the parties

to attempt to negotiate terms for future use of the invention; (3) it can grant an ongoing royalty;

or (4) it can exercise its discretion to conclude that no forward-looking relief is appropriate in the

circumstances.”). The Court declined to enter an injunction and held that Mass was entitled to an

ongoing royalty. Thus, Mass was not required to have its expert testify regarding post-verdict

royalty at trial. Indeed, it would have confused the jury had Mr. Bratic done so because the jury

was not making any determination relating to a post-verdict royalty. It is an equitable remedy

that Mass is seeking from the Court.

        After the Court determined that Mass was entitled to a post-verdict royalty, the Court

requested that the parties submit briefs on the amount of a reasonable ongoing royalty. Mass

filed an expert declaration in support of its brief relating to the post-verdict royalty. This is not

uncommon in issues handled by a court post-verdict, including motions for attorney’s fees,

which are generally accompanied by expert declarations supporting the motion from experts not

disclosed during pretrial expert discovery. Additionally, in determining a post-verdict royalty

rate, the Court must focus on the changed circumstances post-verdict. See XY, LLC, 890

F.3d at 1297. Planar offers no compelling argument why expert testimony regarding the

Georgia-Pacific1 factors cannot be supplemented post-trial to discuss changed circumstances.

Requiring this expert disclosure during pretrial expert discovery or even at trial would contradict

        1
        These factors set out in Georgia-Pacific Corp. v. U.S. Plywood Corp., 318 F.
Supp. 1116, 1120 (S.D.N.Y. 1970).

PAGE 3 – OPINION AND ORDER
the Federal Circuit’s requirement to consider the Georgia-Pacific factors in light of the post-

verdict changed circumstances. Moreover, the Federal Circuit has expressly noted that the

process of calculating the post-verdict royalty will include the court taking evidence, and there is

no reason why expert evidence would not be part of this process. See, e.g., ActiveVideo

Networks, Inc. v. Verizon Commc’ns, Inc., 694 F.3d 1312, 1343 (Fed. Cir. 2012) (“The district

court, on remand, should determine an appropriate ongoing royalty, an inquiry that is much the

same as its sunset royalty analysis. The district court may wish to consider on remand additional

evidence of changes in the parties’ bargaining positions and other economic circumstances that

may be of value in determining an appropriate ongoing royalty.” (emphasis added)); Paice, 504

F.3d at 1315 n.15 (“This process will also, presumably, allow the parties the opportunity to

present evidence regarding an appropriate royalty rate to compensate Paice and the opportunity

to negotiate their own rate prior to the imposition of one by the court . . . .”).

        Planar also argues that Mass could have supplemented its expert testimony during the

four months between the jury verdict in May 2018 and the filing of Mass’s opening brief relating

to the ongoing royalty, to give Planar more time to counter Mr. Bratic’s declaration. This

argument is unpersuasive. The parties disputed whether a post-verdict ongoing royalty was

appropriate in this case. The Court did not decide the issue until September 11, 2018. Mass filed

its opening brief attaching Mr. Bratic’s declaration on September 28, 2018, the deadline set by

the Court. It would be unreasonable to require Mass to incur the expense of expert fees to opine

on the reasonable amount of a post-verdict ongoing royalty before the issue of whether a post-

verdict royalty would be allowed had been determined. If Planar wanted additional time to

respond to Mr. Bratic’s declaration, or wanted to depose Mr. Bratic relating to his declaration,

Planar could have sought leave from the Court. The Court has been generous with the parties in



PAGE 4 – OPINION AND ORDER
allowing such discovery. Planar did not make any such request, nor did Planar file any rebuttal

expert declaration of its own.

       2. Exclusion under Daubert

       Mr. Bratic’s challenged opinions are submitted to the Court for its consideration in

determining a post-verdict royalty. The challenged opinions are not going to a jury. “‘Daubert is

meant to protect juries from being swayed by dubious scientific testimony. When the district

court sits as the finder of fact, there is less need for the gatekeeper to keep the gate when the

gatekeeper is keeping the gate only for himself.’” United States v. Flores, 901 F.3d 1150, 1165

(9th Cir. 2018) (quoting David E. Watson, P.C. v. United States, 668 F.3d 1008, 1015 (8th

Cir. 2012) (emphasis in original); see also Deal v. Hamilton Cty. Bd. of Educ., 392 F.3d 840, 852

(6th Cir. 2004) (“The ‘gatekeeper’ doctrine was designed to protect juries and is largely

irrelevant in the context of a bench trial.”). “Thus, where the factfinder and the gatekeeper are

the same, the court does not err in admitting the evidence subject to the ability later to exclude it

or disregard it if it turns out not to meet the standard of reliability established by Rule 702.”

Flores, 901 F.3d at 1165.

       The Court acknowledges that some of Mr. Bratic’s statements purport to set out what the

law holds, and that is improper expert testimony. The Court, however, will not go line-by-line

through Mr. Bratic’s declaration and strike portions of it that are inappropriate. The Court will

disregard the inappropriate statements and only consider proper and reliable expert testimony.

       3. Apportionment of Damages

       Planar asserts that Mr. Bratic did not apportion damages to account for the fact that

the ’331 Patent only contains some unique features, while the ’978 Patent contained many

features but has now expired. Mass responds by pointing out how Mr. Bratic expressly

apportioned damages to account for this fact, which is why the ’331 Patent royalty is 3.5 percent

PAGE 5 – OPINION AND ORDER
and the ’978 Patent royalty is 5.9 percent. Moreover, when Planar questions why sales after

April 2016 (when the ’978 Patent expired) are not properly apportioned and accounted-for in

Mr. Bratic’s expert report, Mass responds that on the next page of the report from the section

quoted by Planar, Mr. Bratic specifically accounts for the post-April 2016 sales and the ’331

Patent-only damages. Planar did not respond to any of Mass’s arguments relating to

apportionment in Planar’s reply brief.

       The Court agrees with Mass that Mr. Bratic did not use the “entire market value rule.” He

states as much in his report. Further, Mr. Bratic, relying on the expert testimony of John Akin,

did apportion the damages. Mr. Bratic used the relative technical values of the ’978 Patent

(technical value of 10) and the ’331 Patent (technical value of 6) to apportion the damages and

conclude that the ’331 Patent is 6/10 the value of the ‘978 Patent. This resulted in the royalty rate

of 3.5 percent for the ’331 Patent, which is 6/10 of the value of the 5.9 percent royalty rate of

the ’978 Patent. Indeed, Planar’s damages expert Mr. Reed noted that “Mr. Bratic uses these

technical weighing factors to then apportion his determined 5.9% royalty rate for the ’978 patent

to the ’331 patent at 6/10 resulting in a 3.5% royalty rate.” ECF 417-3 at 34 (emphasis added).

Mr. Bratic’s expert report does not violate any requirement to apportion damages.

B. Post-Verdict Royalty

       Mass argues that the post-verdict ongoing royalty should be enhanced to three-times the

reasonably royalty rate of 3.5 percent, or 10.5 percent, for the changed circumstance of Planar’s

purported willful infringement after the jury’s verdict. In the alternative, Mass argues that a

reasonable interpretation of the jury’s verdict is that it awarded 2.88 percent royalty for the ’331

Patent, and the ongoing royalty should be 8.64 percent. Planar argues that the appropriate

ongoing royalty is a small fraction of 0.5 percent for all products except triple monitors, for

which a small fraction of 1.5 percent is an appropriate royalty. Planar relies primarily on the
PAGE 6 – OPINION AND ORDER
argument that Mass failed to apportion damages and that damages should be reduced from the

jury’s verdict when considering the Georgia-Pacific factors under the changed circumstances.

       The Court has already rejected Planar’s argument that Mass used the entire market value

rule and failed to apportion damages. The Court thus starts with the jury’s verdict and looks at

the relevant disputed Georgia-Pacific factors under the changed circumstances post-verdict.

       1. Jury Verdict

       “Generally, the jury’s damages award is a starting point for evaluating ongoing

royalties.” Apple, Inc. v. Samsung Elecs. Co., 2014 WL 6687122, at *14 (N.D. Cal. Nov. 25,

2014). The jury awarded $1,1150,000 in damages for past infringement of the ’978 and ’331

patents. Mass had requested $1,130,141 for infringement of the ’978 Patent and $269,541 for

infringement of the ’331 Patent, for total damages of $1,399,682, which Mass’s expert rounded

up to $1.4 million. Planar had suggested damages, if any, were $119,000 for the ’331 Patent

alone and $215,000 for the ’978 Patent alone, or total damages of $302,000 if both patents were

infringed. The jury awarded damages much closer to Mass’s calculation than to Planar’s. The

verdict form, however, did not have the jury separate the damages between the two patents.

Thus, it is unknown how much of the damages awarded were for the ’331 Patent, and the Court

cannot know precisely how the jury discounted from Mass’s requested damages.

       If the jury discounted the damages evenly between the two patents, then the royalty

awarded for past infringement of the ’331 Patent was approximately 2.8 percent. The jury could

have awarded full damages for the ’331 Patent and only discounted damages for the ’978 Patent,

and then the royalty for the ’331 Patent would be 3.5 percent. The jury also could have awarded

damages fully for infringement of the ’978 Patent and only discounted the ’331 Patent, and then

the royalty for the ’331 Patent would be approximately 0.26 percent.



PAGE 7 – OPINION AND ORDER
       The Federal Circuit recently summarized how a court should determine a post-verdict

royalty. The court stated:

               In Amado v. Microsoft Corp., we held that there is a “fundamental
               difference” between “a reasonable royalty for pre-verdict
               infringement and damages for post-verdict infringement.” 517 F.3d
               1353, 1360 (Fed. Cir. 2008). For example, when calculating an
               ongoing royalty rate, the district court should consider the “change
               in the parties’ bargaining positions, and the resulting change in
               economic circumstances, resulting from the determination of
               liability.” Id. at 1362. When patent claims are held to be not
               invalid and infringed, this amounts to a “substantial shift in the
               bargaining position of the parties.” ActiveVideo Networks, Inc. v.
               Verizon Commc’ns, Inc., 694 F.3d 1312, 1342 (Fed. Cir. 2012).
               We have also instructed district courts to consider changed
               economic circumstances, such as changes related to the market for
               the patented products.

               The requirement to focus on changed circumstances is particularly
               important when, as in this case, an ongoing royalty effectively
               serves as a replacement for whatever reasonable royalty a later jury
               would have calculated in a suit to compensate the patentee for
               future infringement. The later jury would necessarily be focused on
               what a hypothetical negotiation would look like after the prior
               infringement verdict. Therefore, post-verdict factors should drive
               the ongoing royalty rate calculation in determining whether such a
               rate should be different from the jury’s rate.

XY, LLC, 890 F.3d at 1297 (citations omitted).

       Given that the jury awarded damages much closer to Mass’s request than Planar’s and

considering that this case is one in which the post-verdict royalty effectively serves as a

replacement for whatever a royalty a reasonable jury would award in the future, the Court

considers the jury’s award to be at the 2.88 percent royalty rate. The Court does not find it to be a

reasonable assumption that a reasonable jury awarding nearly full damages to Mass awarded

a 0.26 percent royalty for infringement of the ’331 Patent.




PAGE 8 – OPINION AND ORDER
       2. Changed Circumstances

       The parties discuss different dates for the original hypothetical negotiation. Mass asserts

it should be March 2008 and Planar asserts it should be 2010 or 2014. Regardless, the new

hypothetical negotiation would be in May 2018. The first changed circumstance is Mass’s

improved bargaining position with the jury’s determination that Mass’s patent is valid and

Planar’s products infringe the patent. XY, LLC, 890 F.3d at 1297; ActiveVideo, 694 F.3d at 1342;

Amado, 517 F.3d at 1362. This favors a higher royalty rate than the jury’s verdict. The Court

turns to the disputed Georgia-Pacific factors.

       3. Factor 1: Royalties Received by Mass

       Mass provided evidence of one ongoing license at 3.25 percent ongoing royalty, and two

licenses that did not have any ongoing royalty but were paid at a lump sum that was effectively a

royalty of 3.5 percent.2 This favors a rate of 3.25 to 3.5 percent.

       4. Factor 3: Nature and Scope of License

       Mass has entered into three other licenses, so Planar’s license would not be exclusive.

The license would be broad in its geographic scope, however, covering the United States. This

factor does not support any significant departure from the jury’s award.

       5. Factor 5: Commercial Relationship between Mass and Planar

       At the time of the original hypothetical negotiation, Mass and Planar arguably were

competitors. They are no longer commercial competitors because Mass does not engage in many

direct sales of monitors. This supports a reduction from the jury’s award.




       2
         Planar’s repeated argument that these licenses are inadmissible is rejected, for the same
reasons the Court previously rejected them. See ECF 252 at 24-26.

PAGE 9 – OPINION AND ORDER
       6. Factor 6: Effect of Mass’s Patent on Sales of Planar’s other Products; Derivative
          or Convoy Sales

       Mass argues that Planar’s ability to sell monitors with stands supports an upward

departure based on this factor, or its neutrality. Planar responds that this is a changed factor

because although it used to sell bundled products, that attempt was a commercial failure and it no

longer sells bundled products. Planar cites to the trial testimony of Colleen McCullough that

Planar offered two bundled products, not very many of them were sold, and Planar no longer

offers bundled products. Thus, Planar argues, this factor supports a downward departure. The

jury, however, heard the testimony Planar relies on and presumably factored it into the jury’s

verdict. Accordingly, this factor is neutral.

       7. Factor 7: Duration of Patent and Term of License

       Planar argues that because the ’331 Patent expires in slightly more than two years, this

factor supports a downward departure. Planar asserts that a license with a term of eight or 10

years, per the original negotiation, is worth more than a license with a term of two years. Planar

cites Brunswick Corp. v. United States, 36 Fed. Cl. 204, 214 (Ct. Fed. Cl. 1996) (noting that this

factor “embodies the conventional wisdom that the longer the remaining duration of a patent

term, the more willing a hypothetical licensee is to pay higher royalty rate” because the patent

holder has more time to cultivate goodwill). Mass responds by citing to a district court case that

awarded a higher rate despite the license only having a three-year duration, Arctic Cat Inc. v.

Bombardier Recreational Prods., Inc., 2017 WL 7732873, at *3 (S.D. Fla. Jan. 3, 2017), and

quoting the finding in Erfindergemeinschaft UroPep GbR v. Eli Lilly & Co., 2017 WL 3034655,

at *9 (E.D. Tex. July 18, 2017), that “the shortness of the post-verdict infringement period may

in fact favor UroPep, because it may ‘be more expedient for Lilly to pay UroPep’s requested

royalty than to change its entire marketing strategy [ ] and promotional materials . . . for just a


PAGE 10 – OPINION AND ORDER
few months.’” (alterations in original). The Court notes that, as Planar has argued, Mass has not

been an active participant in the market much over the past several years. Mass thus has not been

cultivating additional goodwill on its patents, nor does that reasoning counterbalance the fact that

regardless of the license term, Planar would have to reconfigure its products and change all of its

marketing materials. Indeed, paying a higher royalty for a shorter term may be more appealing to

Planar as compared to paying a higher royalty for a longer term, when considering the offsetting

cost of changing Planar’s products and marketing materials. This factor is neutral.

       8. Factor 8: Profitability of Product, Commercial Success, Current Popularity

       Planar asserts that the profitability of most of its infringing products has significantly

decreased since the time of the original hypothetical negotiation. This evidence was presented to

the jury. Mr. Bratic included the lower profit margins through March 2018 in his royalty

calculation of 3.5 percent, basing that figure on an overall profit margin of 22.9 percent for

Planar’s allegedly infringing products from 2008 through 2018. Mr. Reed, Planar’s expert,

disagreed with Mr. Bratic’s calculations, explaining why Mr. Bratic’s calculations properly did

not account for the fact that most alleged infringing products had lower profit margins and that

the calculations should begin in 2012 and not 2008. Mr. Bratic calculated an overall profit

margin of 12.8 percent. The jury accepted Mr. Bratic’s calculations more than Mr. Reed’s, as is

evident from the jury’s award being nearly the amount calculated by Mr. Bratic and nowhere

near the amount calculated by Mr. Reed.

       Although the jury was instructed to consider a hypothetical negotiation at the time when

the infringing activity first began, the evidence presented to the jury regarding royalty rates

incorporated Planar’s lower profit margins through March 2018. Both experts testified regarding

the Georgia-Pacific factors and for this factor incorporated Planar’s profits through March 2018.



PAGE 11 – OPINION AND ORDER
Planar has not demonstrated that its profits reduced after March 2018, showing a change in

circumstance since the jury’s verdict. This factor is neutral.

        9. Factors 9 & 10: Utility, Advantage, and Benefit of Patented Product and Nature
           of the Invention

        Mass and Planar discuss Georgia-Pacific factors 9 and 10 together. Planar’s argument

here is largely based on its misunderstanding that Mass did not apportion damages. The Court

has already ruled that Mass apportioned damages and that the reduced utility of the ’331 Patent

absent the ’978 Patent was taken into account by Mr. Bratic. Further reduction is not warranted.

Additionally, Mr. Bratic, relying on Mr. Akin, recites the separate benefits of the ’331 Patent.

These factors are neutral and remain unchanged from the jury’s verdict.

        10. Factor 11: Extent of Planar’s Use of the Patented Invention

        Planar’s argument on this factor also is based on its assertion that Mr. Bratic did not

separately consider the ’331 Patent’s damages and features. This argument is without merit and

thus this factor is neutral.

        11. Factor 13: Portion of Profit that Should be Credited to the Invention

        Planar’s argument on this factor also is based on its assertion that Mr. Bratic did not

separately consider the ’331 Patent’s damages and features. This argument is without merit and

thus this factor is neutral.

        12. Summary of Georgia-Pacific Factors

        Factors 2, 4, 12, 14 are undisputedly neutral. The Court finds factors 3, 6-11, and 13 are

all neutral. The Court finds factor 1 supports an increase and factor 5 supports a decrease. The

Court also finds that Mass’s increased bargaining power supports an increase. Thus, the Court

finds a modest increase from 2.88 percent to 3.5 percent is a reasonable ongoing royalty rate.




PAGE 12 – OPINION AND ORDER
       13. Enhancement

       Mass argues that the Court should enhance the royalty rate by three times because

Planar’s ongoing infringement is now willful, after the jury’s verdict. The jury had found that

Planar’s pretrial conduct was not willful. “The sort of conduct warranting enhanced damages has

been variously described in [Supreme Court] cases as willful, wanton, malicious, bad-faith,

deliberate, consciously wrongful, flagrant, or—indeed—characteristic of a pirate.” Halo Elecs.,

Inc. v. Pulse Elecs., Inc., 136 S. Ct. 1923, 1928 (2016). The Court finds that merely because a

jury found that Mass’s patent is valid and Planar’s products infringe, that does not automatically

convert Planar’s conduct into willful conduct under Halo. See, e.g., Erfindergemeinschaft, 2017

WL 3034655, at *11 (“Although Lilly now knows that a jury has found its conduct to be

infringing, Lilly has not committed any new acts deserving of enhanced punishment.”).

       The parties have been litigating the past few months whether an ongoing royalty was

available in this case or whether the jury had awarded Mass damages for past and future

infringement. Planar’s continued sales during this time period thus did not demonstrate

willfulness. After the Court determined that Mass was entitled to an ongoing royalty, the Court

ordered the parties to negotiate a reasonable royalty rate and then argue to the Court their

respective positions if they could not reach agreement. Engaging in sales during this time, in an

expectation that they will negotiate or the Court will set a post-verdict royalty rate and Planar

will be required to pay that rate beginning as of the date of the verdict, does not demonstrate

willfulness. See, e.g., Erfindergemeinschaft, 2017 WL 3034655, at *10-11; see also Wisconsin

Alumni Research Fund v. Apple, Inc., 261 F. Supp. 3d 900, 922 (W.D. Wis. 2017), rev’d on

other grounds by 905 F.3d 1341 (Fed. Cir. 2018). The Court declines to enhance damages.




PAGE 13 – OPINION AND ORDER
C.   Interim Period Royalty

       Mass requests damages for the uncompensated time period of April 1, 2018 through

May 8, 2018. Planar had not provided financial data after March 31, 2018, and thus the damages

calculations at trial only covered through March 2018. The post-verdict royalty will only apply

to sales after the verdict was entered on May 8, 2018. There is, therefore, an uncompensated

period from April 1, 2018, through May 8, 2018. Planar acknowledges that Mass is entitled to

some compensation for this time period, but Planar requests a per-unit royalty beginning with the

presumed lowest royalty rate that the jury could have awarded, 0.26 percent. The Court awards

Mass a 2.88 percent royalty for this interim period.

                                         CONCLUSION

       Planar’s motion to strike (ECF 419) is DENIED. The Court sets the post-verdict ongoing

royalty at 3.5 percent of sales of infringing products. Planar is ordered to submit to Mass on a

quarterly basis sufficient supporting financial documentation to calculate the ongoing royalty.

Mass also is awarded royalties at the rate of 2.88 percent for sales of infringing products from

April 1, 2018 through May 8, 2018. The parties are directed to confer in good faith and file

within two weeks from the date of this Order either a stipulated proposed judgment or their

respective proposed judgments.

       IT IS SO ORDERED.

       DATED this 19th day of November, 2018.

                                                       /s/ Michael H. Simon
                                                       Michael H. Simon
                                                       United States District Judge




PAGE 14 – OPINION AND ORDER
